—In consolidated tax certiorari proceedings relating to property in the Incorporated Village of Hempstead, the village officials appeal from a final order of the Supreme Court, Nassau County, entered June 8, 1961 upon the court’s decision (as amended) after a non jury trial, which inter alla (a) reduced certain assessments and (b) provided for a refund to the petitioners of the resulting tax overpayments, with interest at 6% per annum. Order modified on the law so as to provide that the interest on the refunds directed by the fourth decretal paragraph to be made to the petitioners shall be computed at the rate of 4% per annum to July 1, 1956, and at 3% thereafter. As so modified, the order is affirmed, with costs to the petitioners. The findings of fact are affirmed. Prior to July 1, 1956, section 3-a of the General Municipal Law provided for a maximum interest rate of 4% per annum on all accrued claims and judgments against municipal corporations. Effective July 1, 1956, that statute was amended so as to reduce such rate to 3%. The statute applies to tax refunds pursuant to a final order in a tax certiorari proceeding (People ex rel. Emigrant Ind. Sav. Bank v. Sexton, 259 App. Div. 566, affd. 284, N. Y. 57). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.